         Case 1:18-cv-09936-LGS Document 188 Filed 03/03/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 JANE DOE, LUKE DOE, RICHARD ROE,
 and MARY MOE, individually and on behalf
 of all others similarly situated,

                                 Plaintiffs.

                v.                                 No. 18 Civ. 9936 (LGS)

 THE TRUMP CORPORATION, DONALD
 J. TRUMP, in his personal capacity,
 DONALD TRUMP JR., ERIC TRUMP, and
 IVANKA TRUMP,

                              Defendants.


DECLARATION OF BRIAN EDWARDS IN SUPPORT OF NONPARTIES JMBP, LLC
 AND METRO-GOLDWYN-MAYER STUDIOS INC.’S LETTER MOTION TO SEAL


       I, Brian Edwards, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am the President of Television Operations at Metro-Goldwyn-Mayer Studios

Inc. (“MGM”). I am over eighteen years of age, and am competent to testify herein. I make this

declaration in support of JMBP, LLC (“JMBP”) and MGM’s letter motion to seal. The facts set

forth below are based on my personal knowledge, including information provided to me by

others working at my direction as part of JMBP’s and MGM’s investigation in response to

plaintiffs’ subpoenas. If called as a witness, I could and would competently and truthfully testify

to these matters.

       2.      The contract negotiated with ACN, attached as Exhibit E to the Declaration of

Alexander Rodney (“Rodney Decl.”), is highly confidential and proprietary to MGM. The

format and key provisions of this agreement are used in many other confidential agreements

executed by MGM and JMBP. The publication of these contractual terms and conditions would
         Case 1:18-cv-09936-LGS Document 188 Filed 03/03/20 Page 2 of 3



likely harm MGM’s ability to negotiate similar contracts in the future. Further, the publication

of these terms would give competitors unfair insight into the specific terms of MGM’s contracts

for product integrations and similar arrangements, which would give them an unfair competitive

advantage.

        3.      The task partner fees paid by task partners featured on The Celebrity Apprentice

(as shown in Exhibits D-F to the Rodney Decl. and Exhibits 1 and 6 to the Declaration of Jessica

Stebbins Bina (“Bina Decl.”)) are kept strictly confidential by the parties to the corresponding

task agreements. MGM and the task partners consider these amounts to be highly confidential

and competitively sensitive terms of proprietary MGM contracts.

        4.      Exhibits I and J to the Rodney Decl. include detailed instructions, guidelines, and

logistics for producing certain segments for The Celebrity Apprentice. This specific information

relating to MGM and its subsidiaries’ production strategies, operations and logistics, staffing,

and format is highly confidential and proprietary. MGM and its subsidiaries take significant

steps to keep such information private and confidential. MGM would be competitively

disadvantaged if this information were publicly accessible.

        5.      Exhibit G to the Rodney Decl. contains sales and advertising metrics of third

parties not at issue in this lawsuit. Releasing such confidential information risks harming the

interests of these third parties who are not present in this litigation.

        6.      Additionally, many of the emails attached as exhibits to the Rodney Decl., as well

as the Bina Decl., contain the personal contact information of former employees of MGM and/or

its subsidiaries. This contact information is not publicly available, and these individuals did not

consent to having their personal information made public.




                                                   2
Case 1:18-cv-09936-LGS Document 188 Filed 03/03/20 Page 3 of 3
